                                                                        USDC SDNY
                                                                        DOCUMENT
UNITED STATES DISTRICT COURT
                                                                        ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK
                                                                        DOC #:
 UNITED STATES OF AMERICA,                                              DATE FILED: 4/14/2020

                                                               1:20-cr-00160-MKV
                           Plaintiff,
                                                            ORDER APPOINTING
                    -against-
                                                          EMMA M. GREENWOOD AS
                                                         COORDINATING DISCOVERY
 JORGE NAVARRO, et al.,
                                                               ATTORNEY
                           Defendants.

MARY KAY VYSKOCIL, United States District Judge:

       It is hereby ORDERED that Emma M. Greenwood is appointed as Coordinating

Discovery Attorney to oversee any discovery issues that are common to all of the defendants and

to assess the most effective and cost-efficient manner to organize the global discovery with input

from defense counsel.

       The Coordinating Discovery Attorney shall oversee any discovery issues that are

common to all of the defendants. Her responsibilities will include:

       •       Managing and, unless otherwise agreed upon with the Government, distributing
               global discovery produced by the Government and relevant third-party
               information common to all defendants;

       •       Assessing the amount and type of case data to determine what types of technology
               should be evaluated and used so that duplicative costs are avoided and the most
               efficient and cost-effective methods are identified;

       •       Acting as a liaison with federal prosecutors to ensure the timely and effective
               exchange of global discovery;

       •       Identifying, evaluating, and engaging third-patty vendors and other litigation
               support services;

       •       Assessing and further identifying any additional vendor support that may be
               required-including copying, scanning, forensic imaging, data processing, data
               hosting, trial presentation, and other technology depending on the nature of the
               case;
       •       Identifying any additional human resources that may be needed by the individual
               parties for the organization and substantive review of information; and

       •       Providing technological training and support services to the defense teams as a
               group and individually.

       Therefore, the Coordinating Discovery Attorney shall assess the most effective and cost-

efficient manner to organize the global discovery with input from defense counsel.

       Discovery issues specific to any particular defendant shall be addressed by defense

counsel directly with the Government and not through the Coordinating Discovery Attorney. The

Coordinating Discovery Attorney's duties do not include providing additional representation

services and therefore will not be establishing an attorney-client relationship with any of the

defendants.

       The Government shall provide global discovery to the Coordinating Discovery Attorney

unless otherwise agreed. To avoid delay in providing global discovery to defense counsel, any

additional global discovery not already produced shall be provided directly to the Coordinating

Discovery Attorney, who shall duplicate and distribute the global discovery to all defense

counsel. The Government shall work with the Coordinating Discovery Attorney to provide

global discovery in a timely manner.

       The Coordinating Discovery Attorney shall petition this Court, ex parte, for funds for

outside services and shall monitor all vendor invoices for these services including confirming the

work was previously agreed to be performed. However, her time and the time spent by her staff

will be paid by the Administrative Office of the U.S. Courts, Defender Services Office. All

petitions for outside services shall include a basis for the requested funds and a determination

that the costs of the services are reasonable.




                                                 2
       The Coordinating Discovery Attorney shall also provide this Court with monthly ex parte

status reports indicating the status of the work and whether that work remains within the budget

of any third-party funds authorized by the Court.

SO ORDERED.


                                                    _________________________________
Date: April 14, 2020                                MARY KAY VYSKOCIL
      New York, NY                                  United States District Judge




                                                3
